UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At November 7, 2014, there were 107,830,947 shares of common stock, no par value, outstanding. Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – September 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Comprehensive Income – Three and nine months ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Shareholders’ Equity - Nine months ended September 30, 2014 5 Condensed Consolidated Statements of Cash Flows - Nine months ended September 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 36 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 41 ITEM 4. Controls and Procedures. 42 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 44 ITEM 1A. Risk Factors. 44 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 ITEM 3. Defaults Upon Senior Securities. 44 ITEM 4. Mine Safety Disclosures. 44 ITEM 5. Other Information. 45 ITEM 6. Exhibits. 45 SIGNATURES EXHIBIT INDEX 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. AKORN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, Except Per Share Data) (Unaudited) September 30, December 31, ASSETS: CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred taxes, current Available for sale security, current — Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG-TERM ASSETS: Goodwill Product licensing rights, net Other intangible assets, net Deferred financing costs Deferred taxes, non-current Long-term investments Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: CURRENT LIABILITIES: Trade accounts payable $ $ Purchase consideration payable Income taxes payable — Accrued royalties Accrued compensation Current maturities of long-term debt — Accrued expenses and other liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Long-term debt Deferred tax liability — Lease incentive obligation and other long-term liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY: Common stock, no par value – 150,000,000 shares authorized; 107,330,516 and 96,569,186 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Warrants to acquire common stock — Retained earnings Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In Thousands, Except Per Share Data) (Unaudited) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Revenues $ Cost of sales (exclusive of amortization of intangibles included below) GROSS PROFIT Selling, general and administrative expenses Acquisition-related costs Research and development expenses Amortization of intangible assets TOTAL OPERATING EXPENSES OPERATING INCOME (LOSS) ) Amortization of deferred financing costs ) (211 ) ) (622 ) Interest expense, net ) (2,155 ) ) (6,387 ) Gain from product divestiture — — Other income, net INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) Income tax provision (benefit) ) INCOME (LOSS) FROM CONTINUING OPERATIONS $ ) $ $ $ (Loss) from discontinued operations, net of tax — — ) — NET INCOME (LOSS) $ ) $ $ $ NET INCOME (LOSS) PER SHARE: Income (loss) from continuing operations, basic $ ) $ $ $ (Loss) from discontinued operations, basic — NET INCOME (LOSS), BASIC $ ) $ $ $ Income (Loss) from continuing operations, diluted ) $ $ $ (Loss) from discontinued operations, diluted — NET INCOME (LOSS), DILUTED ) $ $ $ SHARES USED IN COMPUTING NET INCOME (LOSS) PER SHARE: BASIC DILUTED COMPREHENSIVE INCOME: Consolidated net income (loss) $ ) $ $ $ Unrealized holding gain on available-for-sale securities, net of tax — — Foreign currency translation (loss) income, net of tax ) (2,603 ) 86 (7,224 ) COMPREHENSIVE INCOME (LOSS) $ ) $ $ $ See notes to condensed consolidated financial statements. 4 AKORN, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 (In Thousands) (Unaudited) Shares Amount Warrants to acquire Common Stock Retained Earnings Other Comprehensive (Loss) Income Total BALANCES AT DECEMBER 31, 2013 $ ) $ Net income — Exercise of stock options — — — Employee stock purchase plan issuances 73 — — — Compensation and share issuances related to restricted stock awards 16 — — — Stock-based compensation expense — Foreign currency translation adjustment — 86 86 Excess tax benefit – stock compensation — Unrealized holding gain on available-for-sale securities — Conversion of warrants ) — — BALANCES AT SEPTEMBER 30, 2014 — ) See notes to condensed consolidated financial statements. 5 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) NINE MONTHS ENDED SEPTEMBER 30, OPERATING ACTIVITIES: Consolidated net income $ $ Loss from discontinued operations — Adjustments to reconcile consolidated net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt financing costs Amortization of favorable (unfavorable) contracts 53 (475 ) Amortization of inventory step-up — Non-cash stock compensation expense Non-cash interest expense Gain from product divestiture ) — Deferred income taxes, net Excess tax benefit from stock compensation ) (1,192 ) Non-cash settlement of product warranty liability — (1,299 ) Equity in earnings of unconsolidated joint venture — (76 ) Changes in operating assets and liabilities: Trade accounts receivable ) (10,858 ) Inventories, net ) (4,575 ) Prepaid expenses and other current assets ) Trade accounts payable Accrued expenses and other liabilities NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Payments for acquisitions and equity investments, net of cash acquired ) (513 ) Proceeds from disposal of assets — Payments for other intangible assets ) — Purchases of property, plant and equipment ) (7,936 ) NET CASH USED IN INVESTING ACTIVITIES ) (8,449 ) FINANCING ACTIVITIES: Proceeds under stock option and stock purchase plans Debt financing costs ) (2,557 ) Proceeds under Borrowings — Proceeds from warrant exercises — Debt repayment ) — Excess tax benefit from stock compensation NET CASH PROVIDED BY FINANCING ACTIVITIES Effect of exchange rate changes on cash and cash equivalents ) (218 ) INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Amount paid for interest $ $ Amount paid for income taxes, net of refunds received $ $ See notes to condensed consolidated financial statements. 6 AKORN, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 — BUSINESS AND BASIS OF PRESENTATION Business:Akorn, Inc. and its wholly-owned subsidiaries (collectively, the “Company”) through its Prescription Pharmaceuticals reportable segment manufactures and markets a full line of diagnostic, therapeutic and disease specific ophthalmic pharmaceuticals, antidotes, anti-allergics, anti-infectives, vaccines, and controlled substances for pain management and anesthesia as well as niche hospital drugs of various dosage forms and injectable pharmaceuticals.In addition, through its Consumer Health reportable segment, the Company manufactures and markets a line of over-the-counter (“OTC”) ophthalmic products for the treatment of dry eye under the TheraTears® brand name, as well as a portfolio of private label OTC ophthalmic products and other consumer health products.As of September 30, 2014, the Company operated pharmaceutical manufacturing plants in the U.S. at Decatur, Illinois, Somerset, New Jersey, and Amityville, New York, and internationally at Paonta Sahib, Himachal Pradesh, India, as well as a central distribution warehouse in Gurnee, Illinois, R&D centers in Vernon Hills, Illinois and Warminster, Pennsylvania, a principal corporate office in Lake Forest, Illinois, and other corporate offices in Marietta, Georgia, Ann Arbor, Michigan, Amityville, New York, and Gurgaon, India.Customers of the Company’s products include group purchasing organizations and their member hospitals, chain drug stores, wholesalers, distributors, physicians, ophthalmologists, optometrists, alternate site providers, and other pharmaceutical companies. Basis of Presentation: The Company’s financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and accordingly do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments of a normal and recurring nature considered necessary for a fair presentation have been included in these financial statements. Operating results for the three and nine month periods ended September 30, 2014 are not necessarily indicative of the results that may be expected for the full year. For further information, refer to the consolidated financial statements and footnotes for the year ended December31, 2013, included in the Company’s Annual Report on Form 10-K filed March 14, 2014. The Company has considered the accounting and disclosure of events occurring after the balance sheet date through the filing date of this Form 10-Q. NOTE 2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Consolidation:The accompanying condensed consolidated financial statements include the accounts of the Company.All inter-company transactions and balances have been eliminated in consolidation. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Significant estimates and assumptions for the Company relate to the allowances for chargebacks, rebates, product returns, coupons, promotions and doubtful accounts, as well as the reserve for slow-moving and obsolete inventories, the carrying value and lives of intangible assets, the useful lives of fixed assets, the carrying value of deferred income tax assets and liabilities, the assumptions underlying share-based compensation, accrued but unreported employee benefit costs and assumptions underlying the accounting for business combinations. Revenue Recognition:Revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the sales price is fixed or determinable, and collectability is reasonably assured. Revenue from product salesare recognized when title and risk of loss have passed to the customer. Provision for estimated chargebacks, rebates, discounts, managed care rebates, product returns and doubtful accounts is made at the time of sale and is analyzed and adjusted, if necessary, at each balance sheet date. Chargebacks and Rebates:The Company enters into contractual agreements with certain third parties such as hospitals, group-purchasing and managed care organizations to sell certain products at predetermined prices. The parties have elected to have these contracts administered through wholesalers that buy the product from the Company and subsequently sell it to these third parties. When a wholesaler sells products to one of these third parties that are subject to a contractual price agreement, the difference between the price paid to the Company by the wholesaler and the price under the specific contract is charged back to the Company by the wholesaler. The Company tracks sales and submitted chargebacks by product number and contract for each wholesaler. Utilizing this information, the Company estimates a chargeback percentage for each product and records an allowance as a reduction to gross sales when the Company records its sale of the products. The Company reduces the chargeback allowance when a chargeback request from a wholesaler is processed.Actual chargebacks processed by the Company can vary materially from period to period based upon actual sales volume through the wholesalers. However, the Company’s provision for chargebacks is fully reserved for at the time when sales revenues are recognized. 7 Management obtains certain wholesaler inventory reports to aid in analyzing the reasonableness of the chargeback allowance. The Company assesses the reasonableness of its chargeback allowance by applying the product chargeback percentage based on historical activity to the quantities of inventory on hand at the wholesaler per the wholesaler inventory reports.In accordance with its accounting policy, the Company estimates the percentage amount of wholesaler inventory that will ultimately be sold to third parties that are subject to contractual price agreements based on a trend of such sales through wholesalers. The Company uses this percentage estimate until historical trends indicate that a revision should be made. On an ongoing basis, the Company evaluates its actual chargeback rate experience, and new trends are factored into its estimates each quarter as market conditions change. Sales Returns:Certain of the Company’s products are sold with the customer having the right to return the product within specified periods and guidelines for a variety of reasons, including but not limited to, pending expiration dates. Provisions are made at the time of sale based upon tracked historical experience.Historical factors such as one-time events as well as pending new developments that would impact the expected level of returns are taken into account to determine the appropriate reserve estimate at each balance sheet date. As part of the evaluation of the balance required, the Company considers actual returns to date that are in process, the expected impact of any product recalls and the wholesaler’s inventory information to assess the magnitude of unconsumed product that may result in sales returns to the Company in the future. The sales returns level can be impacted by factors such as overall market demand and market competition and availability for substitute products which can increase or decrease the end-user pull through for sales of the Company’s products and ultimately impact the level of sales returns. Actual returns experience and trends are factored into the Company’s estimates each quarter as market conditions change. Actual returns processed can vary materially from period to period. Allowance for Coupons, Promotions and Co-Pay discount cards: The Company issues coupons from time to time that are redeemable against certain of our Consumer Health products.Upon release of coupons into the market, the Company records an estimate of the dollar value of coupons expected to be redeemed.This estimate is based on historical experience and is adjusted as needed based on actual redemptions.In addition to couponing, from time to time the Company authorizes various retailers to run in-store promotional sales of its products.Upon receiving confirmation that a promotion was run, the Company accrues an estimate of the dollar amount expected to be owed back to the retailer.This estimate is trued up to actual upon receipt of the invoice from the retailer. Additionally, the Company provides consumer co-pay discount cards, administered through outside agents to provide discounted products when redeemed. Upon release of the cards into the market, the Company records an estimate of the dollar value of co-pay discounts expected to be utilized.This estimate is based on historical experience and is adjusted as needed based on actual usage. Advertising and Promotional Allowances to Customers:The Company routinely sells its consumer health products to major retail drug chains.From time to time, the Company may arrange for these retailers to run in-store promotional sales of the Company’s products.The Company reserves an estimate of the dollar amount owed back to the retailer, recording this amount as a reduction to revenue at the later of the date on which the revenue is recognized or the date the sales incentive is offered. When the actual invoice for the sales promotion is received from the retailer, the Company adjusts its estimate accordingly.Advertising and promotional expenses paid to customers are expensed as incurred in accordance with ASC 605-50, Customer Payments and Incentives. Inventories: Inventories are stated at the lower of cost (average cost method) or market (see Note 5 — “Inventories”). The Company maintains an allowance for slow-moving and obsolete inventory as well as inventory where the cost is in excess of its net realizable value (“NRV”). For finished goods inventory, the Company estimates the amount of inventory that may not be sold prior to its expiration or is slow moving based upon review of recent sales activity and wholesaler inventory information. The Company also analyzes its raw material and component inventory for slow moving items. The Company capitalizes inventory costs associated with its products prior to regulatory approval when, based on management judgment, future commercialization is considered probable and future economic benefit is expected to be realized.The Company assesses the regulatory approval process and where the product stands in relation to that approval process including any known constraints or impediments to approval.The Company also considers the shelf life of the product in relation to the product timeline for approval. 8 Intangible Assets: Intangible assets consist primarily of goodwill and in-process research and development, which are carried at initial value and subject to evaluation for impairment, and product licensing costs, trademarks and other such costs, which are capitalized and amortized on a straight-line basis over their useful lives, ranging from one (1) year to thirty (30) years.The Company regularly assesses its intangible assets for impairment based on several factors, including estimated fair value and anticipated cash flows.If the Company incurs additional costs to renew or extend the life of an intangible asset, such costs are added to the remaining unamortized cost of the asset, if any, and the sum is amortized over the extended remaining life of the asset. Goodwill is tested for impairment annually or more frequently if changes in circumstances or the occurrence of events suggest that impairment may exist. The Company uses widely accepted valuation techniques to determine the fair value of its reporting units used in its annual goodwill impairment analysis. The Company’s valuation is primarily based on qualitative and quantitative assessments regarding the fair value of goodwill relative to its carrying value. The Company models the fair value of the reporting unit based on projected earnings and cash flows of the reporting unit. Income taxes:Income taxes are accounted for under the asset and liability method.Deferred income tax assets and liabilities are recognized for the tax effects of temporary differences between the financial reporting and tax bases of assets and liabilities, and net operating loss and other tax credit carry-forwards. These items are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce the recognized deferred tax assets to the amount that is more likely than not to be realized. Fair Value of Financial Instruments: The Company applies ASC Topic 820, which establishes a framework for measuring fair value and clarifies the definition of fair value within that framework. ASC Topic 820 defines fair value as an exit price, which is the price that would be received for an asset or paid to transfer a liability in the Company’s principal or most advantageous market in an orderly transaction between market participants on the measurement date. The fair value hierarchy established in ASC Topic 820 generally requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Observable inputs reflect the assumptions that market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the entity’s own assumptions based on market data and the entity’s judgments about the assumptions that market participants would use in pricing the asset or liability, and are to be developed based on the best information available in the circumstances. The valuation hierarchy is composed of three levels.The classification within the valuation hierarchy is based on the lowest level of input that is significant to the fair value measurement.The levels within the valuation hierarchy are described below: - Level1—Assets and liabilities with unadjusted, quoted prices listed on active market exchanges.Inputs to the fair value measurement are observable inputs, such as quoted prices in active markets for identical assets or liabilities.The carrying value of the Company‘s cash and cash equivalents are considered Level 1 assets. - Level2—Inputs to the fair value measurement are determined using prices for recently traded assets and liabilities with similar underlying terms, as well as directly or indirectly observable inputs, such as interest rates and yield curves that are observable at commonly quoted intervals.The market value of the Company’s forward contracts to hedge against changes in currency translation rates between U.S. dollars and Indian rupees is a Level 2 asset. - Level 3—Inputs to the fair value measurement are unobservable inputs, such as estimates, assumptions, and valuation techniques when little or no market data exists for the assets or liabilities.The additional consideration payable related to the Company’s acquisition of three branded, injectable drug products from the U.S. subsidiary of H. Lundbeck A/S (the “Lundbeck Acquisition”) on December 22, 2011 is a Level 3 liability, as is the additional consideration payable to Santen Pharmaceutical Co. Ltd. (“Santen”) in relation to the Company’s acquisition of the U.S. New Drug Application (“NDA”) rights to Betimol® on January 2, 2014, and the fair valuation of the available for sale investment held in shares of Nicox S.A is a Level 3 asset. 9 The following table summarizes the basis used to measure the fair values of the Company’s financial instruments (amounts in thousands): Fair Value Measurements at Reporting Date, Using: Description September 30, Quoted Prices in Active Markets for Identical Items (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash and cash equivalents $ $ $
